PER CURIAM.
Appellant seeks reversal of the judgment of conviction and sentence, which includes ordering appellant to pay, as costs, $200 to the State Attorney’s Forfeiture and Investigative Trust Fund.
We affirm the judgment and sentence in all respects except the award of costs, which is reversed, since no notice or opportunity to be heard was afforded appellant. Mays v. State, 519 So.2d 618 (Fla.1988); Jenkins v. State, 444 So.2d 947 (Fla.1984).
HERSEY, C.J., and DOWNEY and DELL, JJ., concur.